Case: 1:18-cv-05587 Document #: 762 Filed: 08/13/20 Page 1 of 1 PageID #:16443

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

United States Securities and Exchange Commission,
et al.
                                                      Plaintiff,
v.                                                                 Case No.:
                                                                   1:18−cv−05587
                                                                   Honorable John Z. Lee
Equitybuild, Inc., et al.
                                                      Defendant.



                            NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, August 13, 2020:


         MINUTE entry before the Honorable John Z. Lee: Motion hearing held on
8/13/20. For the reasons stated on the record, the mortgagees' motion to intervene [751] is
denied. A telephone status hearing is set for 9/23/20 at 1:30 p.m..In light of the
COVID−19 pandemic and the related General Orders, the Court finds that it is necessary
to conduct the status hearing via telephone conference. The call−in number is
888−273−3658 and the access code is 1637578. Counsel of record will receive a separate
email at least 12 hours prior to the start of the telephonic hearing with instructions on how
to join the call. All persons granted remote access to proceedings are reminded of the
general prohibition against photographing, recording, and rebroadcasting of court
proceedings. Violation of these prohibitions may result in court−imposed sanctions,
including removal of court issued media credentials, restricted entry to future hearings,
denial of entry to future hearings, or any other sanctions deemed necessary by the Court.
All participants should review the Court's standing order regarding telephone conferences
that is on Judge Lee's website, which can be found at:
https://www.ilnd.uscourts.gov/judge−info.aspx?4Qf5 zc8loCI5U7rfMP9DHw==. (ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
